internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil 4945-dollar_figure _ dear ‘you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called w you engage in charitable activities by enhancing access to higher education specifically you provide scholarships each year to graduating seniors at any public x high school letter catalog number 58263t each award is generally dollar_figureb and subject_to change the number of scholarships that you award each year and the amount of each scholarship will vary depending on the amount of funds available to be distributed scholarships are renewable up to three years or until a bachelor’s degree is earned whichever occurs first on the basis of satisfactory academic performance you utilize the services of y vendor who advertises the scholarship to schools in the x public high schools by posting it on their website the vendor maintains the case histories of the scholarship recipients you provide scholarships to students who have attended x public high schools the following factors are used to evaluate the scholarship recipients e work experience activities awards and honors goals and aspirations and an applicant appraisal from an instructor counselor advisor or work supervisor to qualify students must e e e e be graduating seniors at any public x high school be in the top of their graduating class beu-s citizens plan to enroll in full-time undergraduate study at any branch of the z for the entire upcoming academic year your scholarship vendor selects and recommends the students based on the specific criteria you submit final approval of the recipients you award all scholarships on an objective and non-discriminatory basis you do not award scholarships to disqualified_person as defined in code sec_4946 your scholarship vendor pays the scholarship proceeds directly to the university college the recipient attends for the benefit of the recipient your vendor sends a letter to each university college specifying that the university college’s acceptance of the funds constitutes the university college’s agreement to notify you if the scholarship recipient fails to meet any term or condition of the scholarship you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring letter catalog number 58263t you will investigate diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
